Title: To James Madison from Andrew Ellicott, 8 November 1809
From: Ellicott, Andrew
To: Madison, James


Dear Sir,
Lancaster November 8th. 1809.
In the year 1801, I left Gauld’s survey of the dry Tortuga’s, and the Florida reef and keys in the Navy department: It is on a large scale, and consists, if my recollection serves me, of four, or five large sheets: it is of immense value to our country since the acquisition of Louisiana, on account of the coasting trade round Florida point, into the gulf of Mexico. You will find some account of this survey in my printed Journal pages 254, and 255. As this work of Mr. Gauld’s was suppressed, or at least confined to the pilots, and privateers of the Bahama islands after the British lost the Floridas during our revolutionary war, it may be considered as out of print to the United States.
This survey does merit, if in my opinion any survey ever did merit, a new impression, which I should have pressed long before this time, had not the drudgery of a little office, from which I was never absent one day, for more than six years, occupied my whole attention. The analysis to the survey is wanting, which I am certain I can supply from Mr. Gauld’s notes, together with those of Captn. Roman, and my own: it would probably be comprized in less than 100 pages.
Being now at leisure, I am ready to undertake that business, or any other in the geographical way, particularly the determination of three, or four points, with the soundings on our coast, and east Florida; which merit particular attention, and which ever since my return from our southern boundary, I have been desirous of examining. These are the frying-pan shoals, Cape Hattaras, Cape Carnaveral, and the entrance on the Florida reef at key Biscanio. Accurate charts, on a large scale of all those points, especially the two latter, with the correct latitudes, and longitudes are wanted: because, it frequently happens, that dangerous places when critically examined, are found to contain good harbours, and become places of safety, rather than of danger to vessels. The dry Tortugas, were avoided for two centuries, but since the survey made by Mr. Gauld, they are frequented for safety.
Having the best apparatus in this country for executing such work, I feel somewhat mortified, that both myself, and instruments should be rendered useless for want of employ, while any thing remains to be done, in which both the safety of our citizens, and the interest of our coasting trade are involved. I have the honour to be, with sincere esteem, and respect, your old acquaintance, friend and hbe. servt.
Andw. Ellicott
